Citation Nr: 0602203	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
June 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bipolar disorder.  The 
veteran testified at a September 2003 RO hearing.  The 
veteran was scheduled for a Board hearing at the RO in 
September 2005, but did not appear. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An August 2005 VA health screening note indicates that the 
veteran was scheduled for psychiatric evaluation on August 
26, 2005; however, the examination report is not reflected in 
the claims file.  As VA is on notice that such evidence 
exists and might be pertinent to the current service 
connection claim for a bipolar disorder, VA must develop this 
evidence.  See 38 C.F.R. § 3.159(c)(2) (2005).  

The Board also notes additional VA medical records dated from 
March 2004 to August 2005 were submitted; but there is no 
indication that the RO reviewed these records, nor has the 
veteran waived RO consideration.  See 38 C.F.R. § 20.1304(a), 
(c) (2005).  Thus, before the case is returned to the Board, 
the RO should review all new evidence and issue a 
supplemental statement of the case.  

Additionally, the October 2002 VCAA letter does not 
specifically notify the veteran of his duties to submit any 
additional evidence in his possession and provide proper 
release forms for any private medical records.  As such, the 
veteran should be issued another VCAA letter.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the AMC for the 
following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
service connection claim a bipolar 
disorder, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act 
of 2003, 38 U.S.C. §§ 5109B, 7112.  A 
record of his notification must be 
incorporated into the claims file.  

2.  The AMC should obtain any available 
VA clinical/medical records from the 
Dallas VA Medical Center dated from 
August 2005 to present, including an 
August 26, 2005 psychiatric examination.  
The AMC should indicate in its request 
that a response is necessary.  All 
attempts to secure the requested 
evidence, as well as any records 
obtained, should be associated with the 
claims file.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim, 
considering all new evidence including 
VA medical records dated from March 2004 
to present.  If any benefit sought on 
appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claims for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


